Moore, J.
(dissenting). I concur with Mr. Justice Grant in his disposition of the question of alimony, if *677absolute divorce is to be granted, but I cannot concur with him in holding that the complainant may be compelled to take a decree of divorce when she only asks for a decree of separation. Notice should be taken of the fact that a very large and respectable portion of our citizens recognize but one cause for divorce, that is, adultery; others of them have religious scruples against any divorces whatever; but circumstances may arise where persons having these views are compelled to go into court and ask for a decree of separation in order to be protected in their persons. To say that when they do so they shall be compelled to take a divorce absolute, when they do not want it, is, in my judgment, a wrong construction of the statutes authorizing divorces. If the complainant has made such a case as to entitle her to relief, she ought to have the relief she desires. If she has not made such a case, her bill ought to be dismissed. I am aware the provisions of section 6230, 2 How. Stat., authorize a divorce from the bond of matrimony upon the same proof that would authorize a limited divorce, but I have never supposed that could be done when the aggrieved party did not desire it to be done. To give the statute such a construction is to say to the aggrieved party, “You are entitled under the law to the relief you ask, but the court will deny the relief you want, and compel you to take relief which the court thinks is better for you and for society than what you ask.” The case of Burlage v. Burlage, 65 Mich. 624, is cited as an authority allowing the court to do what was done in granting this decree. An examination of that case will not disclose that the complainant asked for a limited divorce, and objected to a divorce a vinculo. The defendant in that case appealed, and, while the statement of the case is not very full, I think it warrants the inference that complainant wanted a permanent decree of divorce in the court below, and was not opposed to obtaining it in this court. I think the decree should not only be modified as suggested by Mr. Justice Grant, but also so as to provide only for a decree of separation.